          Case 3:19-cr-01953-GPC Document 102 Filed 08/12/20 PageID.196 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                          FILE
                                        UNITED STATES DISTRICT Co                                             AUG 1 2 2020
                                           SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERJCA                              JUDGMENT IN A
                                   V.
            ROSALVA TIZNADO-PERAZA (5)
               aka Rosalvo Tiznado-Peraza                             Case Number:         3:19-CR-01953-GPC

                                                                    Scott Pactor
                                                                   Defendant's Attorney
USM Number                         90766298
• -
THE DEFENDANT:
~ pleaded guilty to count(s)            1, 2 of the Superseding Information

 D   was found guilty on count(s)
     after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section /Nature of Offense                                                                                  Count
21: 841,846 - Conspiracy to Distribute Cocaine                                                                           ls
21 : 841,846 - Conspiracy to Distribute Heroin (Felony)                                                                  2s




    The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 ~   Count(s)       Underlying Indictment                     is         dismissed on the motion of the United States.

 ~    Assessment : $200.00 ($100.00 as to each count)


 D    JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ~   Fine waived                   •
                               Forfeiture pursuantto order filed                                       , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.

                                                                    Au mist I 2 2020
                                                                    Date oflmposition of Sentence


                                                                             ~0<:Q
                                                                    HON. GONZALO P. CURIEL .
                                                                    UNITED STATES DISTRICT JUDGE
            Case 3:19-cr-01953-GPC Document 102 Filed 08/12/20 PageID.197 Page 2 of 2
AO 245B (CASO Rev, 1/19) Judgment in a Criminal Case

DEFENDANT:                 ROSAL VA TIZNADO-PERAZA (5)                                              Judgment - Page 2 of 2
CASE NUMBER:               3:19-CR-01953-GPC

                                                  IMPRISONMENT
 The defendant is hereby conunitted to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 46 months as to count ls; 46 months as to count 2s Terms to run concurrent




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZl   The court makes the following recommendations to the Bureau of Prisons:
       The Court' recommends the defendant be placed at a facility in the Western Region (Southern
       California) to facilitate family visitation.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
        •     at _ _ _ _ _ _ _ _ A.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3:19-CR-01953-GPC
